Appeal from an order of a Special Term of the Supreme Court, Saratoga county, entered in Fulton county clerk’s office, fixing the attorney’s lien of petitioner and directing the payment thereof. The appellant corporation had obtained a judgment and in an endeavor to collect, different attorneys were employed. Petitioner was retained in behalf of the company and by stipulation an order of substitution thereon was made, naming him as such attorney. Six hundred dollars has been collected but petitioner has not been paid for his services and disbursements, although another attorney who also acted in the matter has been paid. Order affirmed, with ten dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur. [See, also, Matter of Eisenstadt, Inc., v. Heffernan, 256 App. Div. 488; Matter of Heffernan, post, p. 897.]